PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
SALOMON et al.
Application No. 16/741,666
Filed: January 13, 2020
Attorney Docket No. P002.01 (105310.0006)
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund filed July 29, 2020.  

The request for refund is GRANTED.

Applicant files the above request for refund of $2,000.00, in regards to the decision mailed February 07, 2020, stating that the petition was dismissed as unnecessary.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, the petition fee of $2,000.00 was refunded to applicant’s deposit account on October 26, 2020.

Any questions concerning this matter may be directed to Michelle R. Eason at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions